 

Exhibit 10.42

OYSTER POINT MARINA PLAZA

Fifth Amendment to Office Lease

THIS FIFTH AMENDMENT TO OFFICE LEASE (the “Fifth Amendment”) is made and entered
into as of October 17, 2017, by and between KASHIWA FUDOSAN AMERICA, INC., a
California corporation (“Landlord”) and SUNESIS PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

Recitals

A.Landlord and Tenant have heretofore entered into that certain lease dated as
of August 1, 2013 (the “Lease”) for premises described as Suite 400 (the
“Premises”), initially containing approximately 15,378 rentable square feet, in
the building located at 395 Oyster Point Boulevard, South San Francisco,
California (the “Building”), which forms part of the office building complex
commonly known as Oyster Point Marina Plaza (the “Complex”).

B.The Lease has heretofore been amended by the following instruments: (i) that
certain First Amendment to Office Lease dated as of June 3, 2014 (the “First
Amendment”), under which the parties agreed to extend the Term of the Lease
through June 30, 2015 and to expand the Premises by the addition thereto of
Suite 300 containing approximately 6,105 rentable square feet of space;
(ii) that certain Second Amendment to Office Lease dated as of January 28, 2015
(the “Second Amendment”), under which the parties agreed to extend the Term of
the Lease through December 31, 2015, and to grant Tenant an extension option for
an additional term of six (6) months (the “Extension Option”); (iii) that
certain Third Amendment to Office Lease dated as of September 1, 2015 (the
“Third Amendment”), under which the parties agreed to extend the Term of the
Lease through June 30, 2016, pursuant to Tenant’s valid exercise of its
Extension Option; and (iv) that certain Fourth Amendment to Office Lease dated
as of March 7, 2016 (the “Fourth Amendment”), under which the parties agreed to
extend the Term through June 30, 2018, and to make certain other related changes
in the Lease.

C.The parties mutually desire to amend the terms of the Lease to extend its
Term, to reduce the Premises, and to effect certain other related changes, all
on and subject to the terms and conditions hereof.

Agreement

Now, therefore, in consideration of the mutual terms and conditions herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1Summary Table.  The Table set forth in § 1.2 of the Lease as heretofore amended
is hereby superseded and replaced in its entirety by the following table, which
shall constitute the Table under § 1.2 of the Lease for all purposes from and
after the Effective Date of this Fifth Amendment:

 

Periods

Suite No.

RSF

USF

Monthly Base Rent



Tenant’s Share

Bldg

Tenant’s Share Complex

Base Year

July 1, 2018 through June 30, 2019

400

15,378

13,372

$46,134.00

6.608%

3.311%

2018

July 1, 2019, through June 30, 2020

400

15,378

13,372

$47,518.02

6.608%

3.311%

2018

July 1, 2020, through June 30, 2021

400

15,378

13,372

$48,943.56

6.608%

3.311%

2018

 

In the event of any conflict between the terms contained in the Table and the
terms contained in subsequent paragraphs of this Fifth Amendment, the terms of
the Table shall control, except as may be expressly varied in any subsequent
paragraph of this Fifth Amendment.

Oyster Point Marina Plaza Fifth Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

 

 

page 1 of 6

[Suite 400/395 OPB; 15,378 rsf]

 

--------------------------------------------------------------------------------

 

2Effect of Amendment.  Landlord and Tenant agree that, notwithstanding anything
contained in the Lease to the contrary, the provisions set forth herein will be
deemed to be part of the Lease and shall supersede, to the extent they differ,
any contrary provisions in the Lease.  Terms defined in the Lease, the First
Amendment, the Second Amendment, the Third Amendment, and the Fourth Amendment
shall have the same meanings in this Fifth Amendment, unless a different
definition is set forth in this Fifth Amendment.  The term Lease as used herein
shall be deemed to include the First Amendment, the Second Amendment, the Third
Amendment, and the Fourth Amendment, each of which may also be referred to
separately herein.  

3Reduction of Premises.  Commencing on the Effective Date of this Fifth
Amendment the Premises shall be reduced by the subtraction therefrom of
approximately 6,105 rentable square feet of space known as Suite 300 in the
Building (“Suite 300”) for all purposes under the Lease.  All references in the
Lease to the “Premises” shall refer to Premises as so reduced by the subtraction
of Suite 300 from and after the Effective Date.  From and after the Effective
Date, Suite 300 shall have no part in calculations regarding Term, Base Rent,
and Tenant’s Share of increases in Operating Expenses and Taxes; provided, that
Tenant shall pay all Additional Rent attributable to Suite 300 that had accrued
in calendar year 2017 prior to the Effective Date of this Fifth Amendment when
such Additional Rent becomes due and payable under the Lease.

4Effective Date.  The amendments and changes specified in this Fifth Amendment
shall become effective on July 1, 2018 (the “Effective Date”).  Notwithstanding
the foregoing, this Fifth Amendment shall constitute the fully‑binding agreement
and contract of the parties from and after the date of the parties’ execution
and delivery of this Fifth Amendment to each other.

5Extension of Lease Term.  The Term of the Lease specified in § 1.4 of the Lease
as heretofore amended is hereby extended for an additional period of three (3)
years commencing on July 1, 2018, and the Expiration Date of the Lease is hereby
amended accordingly to June 30, 2021, as shown in the Table above.  

5.1Early Termination Right.  Notwithstanding anything to the contrary in the
Lease as heretofore amended and under this Fifth Amendment, Tenant shall have
the right in its sole and absolute discretion to terminate this Lease effective
on a date of Tenant’s choosing which must occur, if at all, on or after December
31, 2019 (the ”Early Termination Date”) upon prior written notice given to
Landlord upon not less that six (6) months prior to the Early Termination Date
specified in Tenant’s notice of termination (the “Termination Notice”).  In no
event shall Tenant have the right to deliver the Termination Notice to Landlord
earlier than April 1, 2019.  If Tenant elects to give Landlord such a
Termination Notice, the Lease shall terminate on the specified Early Termination
Date with the same effect as if the Term of the Lease had expired on the Early
Termination Date, and Tenant agrees to observe all the terms of the Lease
regarding vacation and condition of the Premises upon expiration of the Term in
any such case.  In consideration of the termination right granted to Tenant
hereunder, Tenant agrees to pay to Landlord on the date Tenant delivers its
Termination Notice a termination fee equal to the aggregate sum of (a) One
Hundred Forty‑Six Thousand Eight Hundred Thirty Dollars and Sixty‑Eight Cents
($146,830.68) plus (b) “Unamortized Costs” consisting of the remaining balance
of unamortized tenant improvement and leasing commission costs amortized at a
rate of 6.0% per annum (collectively the “Termination Fee”).  Within thirty (30)
days after final completion of Landlord’s Work in the Premises, Landlord shall
deliver to Tenant a schedule of the Unamortized Costs applicable to the
remainder of the Extension Term.  Tenant’s payment of the Termination Fee when
and as required under this ¶ 5.1 is an express condition precedent to Tenant’s
effective exercise of its termination option hereunder; and if Tenant fails to
exercise its early termination right when and as provided hereunder, including
timely payment of the Termination Fee, Tenant’s exercise of its early
termination right shall be void and of no effect, and the Lease shall remain in
effect as if Tenant had not attempted the exercise of its early termination
right.  Time is of the essence of this ¶ 5.1.  

5.2Option to Renew.  Tenant is hereby granted one (1) option to extend (the
“Extension Option”) the Term of the Lease for one (1) additional period of two
(2) years (the “Extension Period”).  The Extension Period term shall begin the
first day following the Expiration Date as extended hereunder and shall take
effect on the same terms and conditions in effect under the Lease immediately
prior to the first Extension Period as set forth in ¶ 4 of the Fourth Amendment,
except that (i) Tenant shall have no further option to extend the Term and
(ii) monthly Base Rent shall be the rate which is Fair Market Value.  The “Fair
Market Value” shall be the effective rent (face rental rate less free rent)
being charged for comparable space in comparable buildings in the vicinity of
the Building leased on comparable terms and shall be limited the rates charges
in such comparable transactions for tenants renewing or extending their leases.

Oyster Point Marina Plaza Fifth Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

 

 

page 2 of 6

[Suite 400/395 OPB; 15,378 rsf]

 

--------------------------------------------------------------------------------

 

(a)Exercise of Option.  The Extension Option may be exercised only by
(i) delivering in person to Landlord’s Building Manager in the Building Office
written notice of Tenant’s irrevocable election to exercise no earlier than nine
(9) months and no later than six (6) months prior to the commencement of the
Extension Period, and (ii) collecting and retaining in exchange for such notice
of exercise an original written receipt therefor signed and dated by Landlord’s
Building Manager.  Tenant’s exercise of its Extension Option shall not be
effective or valid if there is any deviation in the timing or manner of exercise
prescribed herein.

(b)Failure to Exercise.  If Tenant shall fail validly and timely to exercise the
Extension Option herein granted, said Extension Option shall terminate and shall
be null and void and of no further force and effect.

(c)Fair Market Value.  Provided that Tenant has validly exercised its Extension
Option when and as required under ¶ 5.2(a) above, Landlord shall provide written
notice to Tenant of its determination of the Fair Market Value within ten (10)
business days after receiving Tenant’s exercise of its Extension Option.  If
Tenant objects to Landlord’s determination of the Fair Market Value, Landlord
and Tenant shall attempt in good faith to agree upon such Fair Market Value
using their best good‑faith efforts to reach agreement within thirty (30) days
following Tenant’s receipt of Landlord’s determination of the Fair Market Value
(the “Outside Agreement Date”).  If following the Outside Agreement Date the
parties fail to agree, then Tenant may elect, by written notice delivered to
Landlord within three (3) business days after the Outside Agreement Date, either
to accept Landlord’s determination of the Fair Market Value or cancel its
exercise of the Extension Option.  If Tenant fails for any reason to deliver to
Landlord its written notice of election as and when prescribed in the previous
sentence, the Term of the Lease shall be extended pursuant to Tenant’s exercise
of its Extension Option at the monthly Base Rent previously determined by
Landlord as Fair Market Value in Landlord’s notice of determination of Fair
Market Value.

(d)Default.  Tenant’s exercise of the Extension Option shall, at Landlord’s
election, be null and void if an Event of Default by Tenant exists on the date
of Tenant’s notice of exercise or at any time thereafter and prior to
commencement of the Extension Period.  Tenant’s exercise of the Extension Option
shall not operate to cure any Event of Default by Tenant nor to extinguish or
impair any rights or remedies of Landlord arising by virtue of such Event of
Default.  If the Lease or Tenant’s right to possession of the Premises shall
terminate before Tenant shall have exercised the Extension Option, then
immediately upon such termination the Extension Option shall simultaneously
terminate and become null and void.

(e)Time.  Time is of the essence of the Extension Option granted hereunder.

6Extension Term Base Year.  As specified in the Table above, the Base Year for
the purposes of calculating Tenant’s Share of Increased Operating Expenses and
Increased Taxes under Article 4 of the Lease as heretofore amended shall remain
calendar year 2018 from and after the Effective Date of this Fifth Amendment.

7Extension Term Base Rent.  The Base Rent for the Premises specified in § 1.5 of
the Lease as heretofore amended shall be the amounts specified as Monthly Base
Rent in the Table above for the various periods and spaces set forth in the
Table from and after the Effective Date of this Fifth Amendment.

8Use of Furniture.  Tenant’s right to use the Furniture as set forth in ¶ 8 of
the First Amendment shall remain unchanged through the Expiration Date as
extended hereunder.

9Condition of Premises.  Except as otherwise expressly provided in this ¶ 9 with
respect to Landlord’s preparation of the Premises for Tenant’s continued
occupancy, Tenant shall accept the Premises, any existing Improvements in the
Premises, and the Systems and Equipment serving the same in an “as is” condition
on the Effective Date of this Fifth Amendment, and Landlord shall have no
obligation to improve, alter, remodel, or otherwise modify the Premises in
connection with Tenant’s continued occupancy of the Premises from and after the
Effective Date of this Fifth Amendment.  

Oyster Point Marina Plaza Fifth Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

 

 

page 3 of 6

[Suite 400/395 OPB; 15,378 rsf]

 

--------------------------------------------------------------------------------

 

9.1Landlord’s Preparation.  Landlord shall use reasonable diligence in
completing and preparing the Premises for Tenant’s continued occupancy on or
before the Effective Date of this Fifth Amendment.  The facilities, materials,
and work to be furnished, installed, and performed in the Premises by Landlord
are referred to as the “Work.”  Any other installations, materials, and work
which may be undertaken by or for the account of Tenant to prepare, equip,
decorate, and furnish the Premises for Tenant’s continued occupancy are referred
to as the “Tenant’s Work,” which shall include the connection and/or rewiring of
Tenant’s telephone and data lines.  The parties agree that Landlord’s Work, to
be completed at Landlord’s sole cost and expense on a turnkey basis, shall
consist of the following items only:

(i)removal of the existing red fire‑system button in the document control room;

(ii)provision of moving services for shifting Tenant’s furniture during the
performance of Landlord’s Work; provided, however, that Tenant shall be
responsible at its own cost and expense for moving its personal property other
than furniture as necessary during the progress of Landlord’s Work, including
moving its electrical, data, and telecommunications cables and wiring as
necessary;

(iii)installation of new Building‑standard carpet throughout the Premises;

(iv)application of fresh Building‑standard paint throughout the Premises; and

(v)delivery of the Premises with all Systems and Equipment serving the same in
good working order and condition.

9.1.1Construction Management Services.  Notwithstanding anything to the contrary
herein or in the Lease as heretofore amended, at the completion of Landlord’s
Work, Tenant shall pay to Landlord a construction management fee in the amount
of five percent (5%) of the total cost of Landlord’s Work (the “CM Fee”);
provided, however, that the CM Fee shall not exceed Seven Thousand Five Hundred
Dollars ($7,500.00) with respect to Landlord’s Work under this Fifth Amendment,
unless Tenant substantially alters the Work, in which case the CM Fee of 5%
shall apply to any new components added to the scope of Landlord’s Work.  

9.1.2Interference with Tenant’s Business.  The parties acknowledge that Tenant
shall be in possession of the Premises and shall conduct its business in the
Premises during the Work required under this Fifth Amendment.  Landlord shall
have no liability to Tenant, nor shall Tenant’s obligations under the Lease be
reduced or abated in any manner whatsoever, by reason of any inconvenience,
annoyance, interruption, or injury to business arising from Landlord’s
performance of the Work or from Landlord’s making any repairs or changes which
Landlord is required or permitted to perform by this Fifth Amendment or by any
other tenant’s lease or required by law to make in or to any portion of the
Complex, Property, Building, or the Premises.  Landlord shall nevertheless use
reasonable efforts to minimize any interference with Tenant’s business in the
Premises.  Landlord agrees to use reasonable efforts to avoid interference with
Tenant’s use and occupancy of the Premises during the performance of the Work
and agrees to cause the application of paint and any work generating
unreasonable noise outside of normal business hours.  The parties agree that
Landlord shall not be liable for any damages which Tenant may incur during the
performance of the Work, except to the extent that Tenant’s actual damages are
the result of Landlord’s negligence or wilfull misconduct.  In no circumstances
shall Landlord be liable to Tenant for business interruption, lost profits, or
compensatory or consequential damages of any kind by virtue of Landlord’s
Work.  Tenant specifically agrees that any interference with Tenant’s use or
occupancy of the Premises caused by the performance of the Work shall not
constitute a constructive eviction.

9.2Notice of Defects.  It shall be conclusively presumed upon Tenant’s
continuing actual possession of the Premises that the same were in satisfactory
condition (except for latent defects) as of the Effective Date, unless within
thirty (30) days after the Effective Date of this Fifth Amendment Tenant shall
give Landlord notice in writing specifying the respects in which the Premises
were not in satisfactory condition.

10Security Deposit.  Tenant’s Security Deposit specified in § 5.1 of the Lease
as heretofore amended shall remain unchanged in consequence of the parties’
execution and delivery of this Fifth Amendment to each other.  

11Parking.  The number of parking spaces specified in § 28.1 of the Lease as
heretofore amended as available for Tenant’s use is hereby amended to
fifty-three (53).

Oyster Point Marina Plaza Fifth Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

 

 

page 4 of 6

[Suite 400/395 OPB; 15,378 rsf]

 

--------------------------------------------------------------------------------

 

12Notices.  Landlord’s address for notices under § 23.1 of the Lease as
heretofore amended is hereby amended as follows:

if to Landlord:

Kashiwa Fudosan America, Inc.

c/o RiverRock Real Estate Group, Inc.

Attn: Property Manager

400 Oyster Point Boulevard, Suite 117

South San Francisco, CA 94080 

copy to:

Metro Properties, LLC, Agent

Attn: Oyster Point Asset Manager

11150 West Olympic Boulevard, Suite 1090

Los Angeles, CA  90064

13Access Inspection Disclosure.  Pursuant to California Civil Code § 1938,
Landlord hereby notifies Tenant that, as of the date of this Fifth Amendment,
the Premises have not undergone inspection by a “Certified Access Specialist” to
determine whether the Premises meet all applicable construction‑related
accessibility standards under California Civil Code § 55.53, and the Premises
have not been determined to meet all applicable construction-related
accessibility standards pursuant to Civil Code § 55.53.  In addition, Civil Code
§ 1938(e) requires that the following language be inserted into this Fifth
Amendment:

A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.

Landlord is acting in compliance with applicable Laws by inserting the foregoing
paragraph into this Fifth Amendment, but Landlord thereby expresses no opinion
as to the meaning or applicability of § 1938 and offers no legal advice as to
its meaning or applicability.  Tenant is informed and agrees that it will seek
its own legal counsel if it has questions regarding the meaning of § 1938 or its
applicability to this Fifth Amendment.

14No Disclosure.  Tenant agrees that it shall not disclose any of the matters
set forth in this Fifth Amendment or disseminate or distribute any information
concerning the terms, details, or conditions hereof to any person, firm, or
entity without obtaining the express written approval of Landlord, except that
Tenant may make disclose information required to be disclosed regarding this
terms of the Lease in connection with filings required by Securities and
Exchange Commission.

15Defined Terms.  Terms used herein that are defined in the Lease shall have the
meanings therein defined, unless a different definition is set forth in this
Fifth Amendment.  In the event of any conflict between the provisions of the
Lease, and this Fifth Amendment, the terms of this Fifth Amendment shall
prevail.

16Survival.  Warranties, representations, agreements, and obligations contained
in this Fifth Amendment shall survive the execution and delivery of this Fifth
Amendment and shall survive any and all performances in accordance with this
Fifth Amendment.

17Counterparts.  This Fifth Amendment may be executed in any number of
counterparts, which each severally and all together shall constitute one and the
same Fifth Amendment.

18Attorneys’ Fees.  If any party obtains a judgement against any other party or
parties by reason of breach of this Fifth Amendment, reasonable attorneys’ fees
and costs as fixed by the court shall be included in such judgement against the
losing party or parties.

19Successors.  This Fifth Amendment and the terms and provisions hereof shall
inure to the benefit of and be binding upon the heirs, successors, and assigns
of the parties.

Oyster Point Marina Plaza Fifth Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

 

 

page 5 of 6

[Suite 400/395 OPB; 15,378 rsf]

 

--------------------------------------------------------------------------------

 

20Authority.  Each of the individuals executing this Fifth Amendment represents
and warrants that he or she is authorized to execute this Fifth Amendment on
behalf of the party for whom he or she is executing this Fifth Amendment and
that by his or her signature such party is legally bound by the terms,
covenants, and conditions of this Fifth Amendment.

21Governing Law.  This Fifth Amendment shall be construed and enforced in
accordance with the laws of the State of California.

22Continuing Validity of Lease.  Except as expressly modified herein, the Lease
remains in full force and effect.

23Conflicts.  In the event of any conflict between the provisions of the Lease
and those of this Fifth Amendment, the terms and provisions of this Fifth
Amendment shall control.

24Landlord’s Representative.  Tenant acknowledges and agrees that, in executing
this Fifth Amendment, TAK Development, Inc., a California corporation, is acting
solely in its capacity as Landlord’s authorized attorney-in-fact.  TAK
Development, Inc. is not acquiring or assuming any legal liability or obligation
to any other party executing this Fifth Amendment, and any claim or demand of
any such other party arising under or with respect to this Fifth Amendment shall
be made and enforced solely against Landlord.

25Whole Agreement.  The mutual obligations of the parties as provided herein are
the sole consideration for this Fifth Amendment, and no representations,
promises, or inducements have been made by the parties other than as appear in
this Fifth Amendment, which supersedes any previous negotiations.  There have
been no representations made by the Landlord or understandings made between the
parties other than those set forth in this Fifth Amendment.  This Fifth
Amendment may not be amended except in writing signed by all the parties.

In witness whereof, the parties have executed this Fifth Amendment as of the
date first above written.

 

Landlord:

 

Tenant:

KASHIWA FUDOSAN AMERICA, INC., a California corporation

 

SUNESIS PHARMACEUTICALS, INC., a Delaware corporation

By:     TAK Development, Inc., a California corporation

 

By:    /s/ Daniel N. Swisher, Jr                   

Its:    Attorney-in-Fact

 

Daniel N. Swisher, Jr.

 

 

 

By:    /s/Tomoki Miura                   

 

Its:    CEO & President

Tomoki Miura, Senior Manager

 

 

 

Oyster Point Marina Plaza Fifth Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Sunesis Pharmaceuticals, Inc.

 

 

page 6 of 6

[Suite 400/395 OPB; 15,378 rsf]

 